DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Liu et al. (US Patent Application, Pub. No.: US 2019/0217206 A1).
In regards to claims 1, 10, and 19, Liu discloses a computer-implemented method, a computer system, and a non-transitory computer readable medium for improving performance of a service representative (e.g., chatbot system 200) that provides services (See pg. 1, paragraph [0006] – [0007]), the method, computer system, and non-transitory computer readable medium comprising: determining a 
In regards to claims 2 and 11, Liu discloses the computer-implemented method and computer system, wherein the service representative is an online chatbot, and starting the computing process comprises: sending a notification to an account associated with a human agent, the notification including a reward (i.e., score/rank) indication indicating a reward for interacting with the online chatbot via the computing process; receiving a response indicating the human agent has agreed to interact with the online chatbot via the computing process; invoking the computing process for the human agent to interact with the online chatbot in order to improve the performance of the online chatbot; and storing the reward indication in the account associated with the human agent as the reward for interacting with the online chatbot via the computing process (See pg. 4, paragraph [0050]; pg. 4-5, paragraph [0052]; and pg. 5, paragraph [0057]).
In regards to claims 3 and 12, Liu discloses the computer-implemented method and computer system, wherein the service representative is ahuman agent, and starting the computing process comprises: sending a notification to an account associated with the human agent, the notification including a reward indication indicating a reward for interacting with the computing 
In regards to claims 4 and 13, Liu discloses the computer-implemented method and computer system, wherein the service representative is a human agent, and starting the computing process comprises: sending a notification to an account associated with the human agent, the notification including a reward indication indicating a reward for interacting with a further human agent via the computing process; receiving a response indicating the human agent has agreed to interact with the further human agent via the computing process; invoking the computing process for the human agent to interact with the further human agent in order to improve the performance of the human agent; and storing the reward indication in the account associated with the human agent as the reward for interacting with the further human agent (See pg. 4, paragraph [0050]; pg. 4-5, paragraph [0052]; and pg. 5, paragraph [0056] – [0057]).
In regards to claims 5 and 14, Liu discloses the computer-implemented method and computer system, wherein the computing process is an electronic game operated on the computing device (See pg. 5, paragraph [0057]).
In regards to claims 6 and 15, Liu discloses the computer-implemented method and computer system, wherein determining the performance indicator of the service representative comprises determining one or more of Key Performance Indicators (KPI) comprising After Call Work (ACW), Average Handle Time (AHT), Net Promoter Score (NPS) (See pg. 5, paragraph [0055]).
In regards to claims 7 and 16, Liu discloses the computer-implemented method and computer system, wherein determining the performance indicator of the service representative comprises: obtaining a conversation between the service representative and a customer; and determining the performance indicator of the service representative based on the conversation between the service representative and the customer (See pg. 4, paragraph [0044]).
 In regards to claims 8 and 17, Liu discloses the computer-implemented method and computer system, wherein determining the performance indicator of the service representative comprises: identifying at least one keyword in the conversation, the at least one keyword representing a reaction from the customer in the conversation; determining the performance indicator of the service representative based on the at least one keyword in the conversation (See pg. 3, paragraph [0039] and pg. 3, paragraph [0041]).
In regards to claims 9 and 18, Liu discloses the computer-implemented method and computer system, wherein determining the performance indicator of the service representative comprises: identifying a question asked by the customer and an answer provided by the service representative to the question; determining accuracy of the answer to the question; and determining the performance indicator of the service representative based on the accuracy of the answer to the question (See pg. 3, paragraph [0040] – [0041]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Kozhaya et al. (US Patent Application, Pub. No.: US 2019/0347326 A1) teach a system and method for scoring performance of chatbots.  Kannan (US Patent Application, Pub. No.: US 2019/0132451 A1) teaches a method and apparatus for facilitating agent conversations with customers of an enterprise.  Gupta et al. (US Patent Application, Pub. No.: US 2020/0311204 A1) teach computer systems and methods for representatives to monitor and intervene in robot conversation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THJUAN KNOWLIN ADDY whose telephone number is (571)272-7486. The examiner can normally be reached 8:30AM - 5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THJUAN K ADDY/Primary Examiner, Art Unit 2652